Citation Nr: 1618419	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  06-36 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from October 1988 to June 1992, with prior service in the Army Reserves. 

This matter comes to the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for PTSD and sinusitis.  

In a March 2008 rating decision, the RO granted service connection for sinus headaches.  

In February 2016, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A copy of the hearing transcript is of record.


FINDINGS OF FACT

1.  The stressor event of a physical assault on the Veteran occurred during his active service.

2.  The most probative medical evidence indicates that the Veteran meets the criteria for a diagnosis of PTSD which is related to the in-service physical assault.

3.  The Veteran is also diagnosed with depressive disorder and anxiety which have been medically determined to be secondary to his PTSD.  




CONCLUSION OF LAW

The criteria to establish service connection for PTSD with secondary depressive disorder and anxiety are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f), 3.310, 4.125(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 Service Connection Claim for a Psychiatric Disability, Claimed as PTSD

The Veteran seeks service connection for a psychiatric disability.  He does not assert that he has an acquired psychiatric disability related to combat, fear of hostile military or terrorist activity, or that he was a prisoner of war.  Rather, he asserts that he has an acquired psychiatric disability as the result of being physically assaulted during active service. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a)  [i.e., a diagnosis under DSM-IV]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f). 

When the PTSD stressor is physical or sexual assault in service, credible supporting evidence may consist of a medical opinion based on a review of the evidence that the personal assault occurred.  38 C.F.R. § 3.304 (f)(3) (2015).

Congenital or developmental defects, to include personality disorders and mental deficiency, are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  This means that VA laws and regulations do not provide a basis for service connection of a personality or character disorder. 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran in this case asserts that he has a psychiatric disability, namely PTSD, as a result of being physically attacked by another solider while stationed in Germany in 1989.  He reports that, at that time, he was beaten with a metal object and was left lying on the ground until found.  While he cannot remember all details of the attack, he believes that he was taken to the hospital for treatment.  Since this incident, he reports experiencing ongoing emotional problems such as a depressed mood, nightmares, sleep difficulty, and social impairment.  See March and July 2004 Veteran's Statements in Support of the Claim.

Turning now to the relevant evidence in this case, the Veteran's May 1988 service enlistment examination report reflects a normal clinical psychiatric examination.  During service, in May 1989, the Veteran presented to the emergency room after having been allegedly assaulted by another solider in a high rise in Eschborn, Germany.  It was noted that the attacker was apparently using a bottle and his fist in to attack the Veteran.  The Veteran received medical treatment for resultant rib pain and a possible face laceration.  His service treatment records (STRs) further show that, in September 1989, he sought treatment for a depressed mood, nervousness, and "stress."  The examiner noted that on evaluation, the Veteran seemed slightly uneasy and disturbed; he was then referred for a consultation where he was diagnosed with an "occupational problem" as he was dissatisfied his request for stateside leave was not approved.  He separated from service in June 1992.

Review of post-service records shows a notation on an April 1993 VA medical certificate that the Veteran had recently been by a physician who referred him to the Mental Health Clinic for "stress- depression."  See also, June 1993 VA medical certificate.
 
VA received the Veteran's service connection claim for PTSD in May 2004.  

In May 2004, he was referred to a VA psychiatry unit after having received a positive PTSD screen months before.  During the examination, the Veteran reported being attacked during service and currently having nightmares and sleep difficulty.  The examiner noted that the Veteran appeared to have memory problems.  The psychiatrist commented that the Veteran appears to have service connected PTSD, although there is a family history of depression and some of the symptoms do not classify for standard PTSD.  The physician talked to the Veteran about the diagnoses of PTSD and depression.  Although reluctant to take medication, the Veteran agreed to try Zoloft.  See also, May 2004 correspondence authored by the VA psychiatrist indicating that the Veteran is suffering from depression and PTSD.

Private treatment records dated in 2004 from Holzer Clinic show impressions of depression and anxiety.  See August 2004 private treatment record and September 2004 Neurological Consultation report.

In a June 2005 letter, a private physician associated with University Orthopaedic Physicians, Inc. examined the Veteran's orthopedic conditions only, but noted the Veteran's history of depression and his need for medication to treat that disorder.
In September 2005, the Veteran was provided a mental health examination for VA compensation purposes.  He told the examiner that while stationed in Germany he was physically assaulted by another service member.  After the interview, the examiner was unable to clearly assess PTSD, given the Veteran's severe confusion and cognitive problems.  While the Criteria A1 (in-service stressor) were clearly met, the examiner stated that Criteria A2 were not met as the Veteran was confused and could only identify nightmares as a symptom.  Due to the Veteran's severe cognitive problems, the examiner deferred the question of he meets the criteria for a diagnosis of PTSD until a neuropsychological examination is conducted.  The examiner provided an Axis I diagnoses of a cognitive disorder, depression, dysthymia, and rule-out PTSD. 

According to October 2005 VA psychology notes, the Veteran was evaluated for personality and cognitive functioning and testing revealed a consistent pattern of intellectual and memory functioning well-below average.

In November 2005, he underwent a VA neuropsychological examination, as recommended.  However, the neuropsychologist determined that the results of the examination were inconclusive due to Veteran's less-than-optimal performance on the measures of motivation and effort.   

According to VA Nurse Practitioner notes dated in November 2005, the Veteran's case is confusing from a mental health provider standpoint.  It was noted that his CT brain scan showed no obvious or blatant structural problems that could be related to his memory loss and subjective problems with cognition.  The Veteran was therefore referred to another physician for further consultation.    

In a November 2005 VA addendum, the consulting physician stated that it is important to point out that there are medically unexplained symptoms, inconsistent signs on medical evaluation, a 2004 diagnosis of conversion disorder, and inconsistent PTSD diagnoses, making it difficult to render a diagnosis in the Veteran's case.  However, with that being, the physician recommended a diagnosis of either a conversion disorder or PTSD as the Veteran's primary psychiatric disorder.

Lay statements from the Veteran's family were received in July 2006.  In particular, E. L. H. noted the Veteran's stressor in service and observed that after service discharge his mental condition started to improve but more recently, about four years ago, his nightmares regarding the attack reoccurred.  The Veteran's uncle and grandmother noted the Veteran's behavior changes after service discharge.

In September 2006, the Veteran underwent a mental health status examination for purposes of Social Security Administration (SSA) benefits by J.A., Jr., M.A., a private licensed psychologist.  This medical provider noted that the Veteran is basically an "emotional basket case with significant amounts of depression, anxiety, somatization, obsessive thinking, and stilted thinking."  The psychologist also noted that it is felt that after the Veteran was beaten in the service a turning point occurred with a downhill course and a gradual increase in non-functioning.  The Veteran was ultimately diagnosed with recurrent major depressive disorder without psychotic features, a pain disorder, and PTSD.

According to a 2006 Disability Determination and Transmittal, the SSA deemed the Veteran disabled on account of a primary diagnosis of a back disorder and a secondary diagnosis of an anxiety disorder, retroactively effective from October 2001.

In April 2007, the case was transferred to a medical examiner for an opinion regarding the Veteran's primary psychiatric diagnosis because the neuropsychological evaluation had been completed.  The April 2007 VA examiner noted the prior inconclusive neuropsychological findings and determined that it is still unclear whether the Veteran has PTSD or solely a cognitive disorder.  Recognizing the complexity of the case, the doctor felt that a diagnosis cannot be ascertained during a one-time interview/visit.  As such, the doctor continued diagnoses of a cognitive disorder, a pain disorder, and rule-out PTSD.  The doctor was unable to provide an opinion as to whether the Veteran more likely than not has PTSD based on the existing evidence.  The doctor did opine that the Veteran has a mood disorder that may stem from, or was exacerbated by, his military service.  The doctor then recommended that the Veteran be admitted to either an inpatient psychiatric unit or an inpatient PTSD unit for further assessment; otherwise, an evaluation by a panel of mental health examiner should be obtained. 

Most recently, the Veteran submitted a March 2016 mental status examination report authored by J.A., Jr., M.A., who is the same private licensed clinical psychologist who examined him in September 2006.  After an additional interview and review of the file, the psychologist determined that the Veteran clearly meets the diagnostic criteria for PTSD with secondary major depressive disorder and anxiety that it more than at least as likely as not to have been caused directly from the in-service attack in Germany.

On review of all evidence, the Board finds that the preponderance of the evidence supports a finding that the Veteran is currently diagnosed with PTSD.  As reflected above, the medical evidence of record seeks to resolve the precise diagnosis of the Veteran; i.e., whether he has a psychiatric disorder or solely a cognitive disorder.  On this question, the Board places great probative weight on the March 2016 opinion as it is most comprehensive of record.  The private licensed psychologist had the opportunity to thoroughly review the relevant evidence in this case, relied on sufficient facts, and provided rationale and sound reasoning for the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Next, the Veteran's claimed in-service stressor has been corroborated by credible supporting evidence as evidenced by the Veteran's competent and credible lay statements and his STRs which corroborate his contentions.

Moreover, the Board finds that the Veteran's PTSD is related to the corroborated in-service physical trauma.  Indeed, the medical evidence is clear that the Veteran's PTSD diagnosis is based on the Veteran's stressor of being attacked by another soldier during his service in Germany.

Lastly, the Board notes that the probative March 2016 opinion determines that the Veteran is also diagnosed with a depressive disorder and anxiety which are secondary to his PTSD.  

For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for PTSD with secondary depressive disorder and anxiety are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for PTSD with secondary depressive disorder and anxiety is granted.


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


